Exhibit SINOHUB, INC. REPORTS RECORD FOURTH QUARTER AND FULL-YEAR 2; PROVIDES GUIDANCE FOR FULL-YEAR 2010 ■ Fourth quarter 2009 revenues increased 61.6% to $42.8 million; net income increased 24.5 % to $3.7 million, with EPS of $0.13 ■ 2009 revenues increased 61.6% to $128.4 million; net income increased 45.8% to $12.4 million, with EPS of $0.48 ■ Full-year 2010 revenue guidance of $180 million, an increase of 40% Year-Over-Year SANTA CLARA and SHENZHEN, CHINA, March 31, 2010 – SinoHub, Inc. (NYSE Amex: SIHI), a leading provider of supply chain management services for participants in the electronic components supply chain in China, today reported financial results for the fourth quarter and year ended December 31, 2009 and provided full-year revenue guidance for Summary Financials Fourth Quarter 2009 Results (USD) (unaudited) (three months ended December 31,) Q4 2009 Q4 2008 CHANGE Sales $42.8 million $26.5 million +61.6% Gross Profit $6.4 million $6.3 million +1.9% Net Income $3.7 million $2.9 million +24.5% Fully diluted EPS $0.13 $0.12 +8.3% Full-year 2009 Results (USD) (years ended December 31, ) 2009 2008 CHANGE Sales $128.4 million $79.5 million +61.6% Gross Profit $22.4 million $16.2 million +38.1% Net Income $12.4 million $8.5 million +45.8% Fully diluted EPS $0.48 $0.40 +20.0% Fourth
